Fourth Court of Appeals
                              San Antonio, Texas
                                     June 18, 2015

                                 No. 04-15-00087-CV

                         ESTATE OF SHIRLEY L. BENSON,

                    From the Probate Court No 2, Bexar County, Texas
                          Trial Court No. 155,572 & 155,572-A
                        Honorable Tom Rickhoff, Judge Presiding


                                    ORDER
       The Appellee’s Motion for Extension of Time to File Brief is GRANTED.       The
appellee’s brief is due on July 10, 2015.


                                               _________________________________
                                               Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court